                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 FELTON THOMAS,                                     §
     Plaintiff,                                     §
                                                    §         Civil Action No. 4:17-CV-00785
 v.                                                 §         Judge Mazzant
                                                    §
 PFG TRANSCO, INC.; PERFORMANCE                     §
 FOOD GROUP, INC. D/B/A                             §
 PERFORMANCE FOOD GROUP –                           §
 CUSTOMIZED DISTRIBUTION, AND                       §
 PFGC, INC.,                                        §
      Defendants.                                   §


                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is the parties’ Joint Motion to Lift Stay to Reconsider Order

Referring Determination of the Gateway Issue of the Arbitrability to Arbitrator (Dkt. #47).

       Having considered the Joint Motion in light of the United States Supreme Court’s recent

decision in New Prime Inc. v. Oliveira, 139 S. Ct. 532 (2019), the Court finds that the parties’ Joint

Motion should be GRANTED.

                                         BACKGROUND

I.     Fact Summary

       On July 5, 2013, Plaintiff Felton Thomas (“Thomas”) began working as a dispatcher for

Defendant PFG Transco, Inc., working out of the 500 Metro Park Drive, McKinney, Texas

warehouse. According to the terms of Thomas’s employment, the parties agreed to mandatory,

final, and binding arbitration of disputes for on-the-job injuries pursuant to PFG Transco Inc.’s

Texas Injury Benefit Plan (the “Benefit Plan”) as a non-subscriber under the Texas Workers’

Compensation Statute. Thomas signed an acknowledgment of having agreed to mandatory

arbitration of such disputes (Dkt. #7-1, Exhibit 3). Appendix A to the Benefit Plan states:
       The Employer hereby adopts a mandatory company policy requiring that the
       following claims or disputes must be submitted to final and binding arbitration
       under this Appendix: (A) any legal or equitable claim or dispute relating to
       enforcement or interpretation of the arbitration provisions in a Receipt, Safety
       Pledge and Arbitration Acknowledgement form or this Appendix; and (B) any legal
       or equitable claim by or with respect to an Associate for any form of physical or
       psychological damage, harm or death which relates to an accident, occupational
       disease, or cumulative trauma (including, but not limited to, claims of negligence
       or gross negligence or discrimination; claims for intentional acts, assault, battery,
       negligent hiring/training/supervision/retention, emotional distress, retaliatory
       discharge, or violation of any other noncriminal federal, state or other governmental
       common law, statute, regulation or ordinance in connection with a job-related
       injury, regardless of whether the common law doctrine was recognized or whether
       the statute, regulation or ordinance was enacted before or after the effective date of
       this Appendix). This includes all claims listed above that an Associate has now or
       in the future against an Employer, its officers, directors, owners, Associates,
       representatives, agents, subsidiaries, affiliates, successors, or assigns.
       ...

       The determination of whether a claim is covered by this Appendix shall also be
       subject to arbitration under this Appendix. Neither an Associate nor an Employer
       shall be entitled to a bench or jury trial on any claim covered by this Appendix.

(Dkt. #7-1, Exhibit 1 at p. 58).

II.    Procedural History

       On March 25, 2018, the Court issued a Memorandum Opinion and Order staying further

proceedings against Defendants PFG Transco, Inc., Performance Food Group, Inc., and PFGC,

Inc. (collectively “PFG”) pending the arbitrator’s decision whether Thomas’s claims against PFG

fall within the scope of the arbitration agreement (Dkt. #28). On April 3, 2019, the parties filed a

joint motion to lift the stay (Dkt. #47) in light of the United States Supreme Court’s decision in

New Prime v. Oliveira, 139 S. Ct. 532 (2019).

                                      LEGAL STANDARD

       “The Federal Arbitration Act (“FAA”) expresses a strong national policy favoring

arbitration of disputes, and all doubts concerning the arbitrability of claims should be resolved in

favor of arbitration.” Wash. Mut. Fin. Group, LLC v. Bailey, 364 F.3d 260, 263 (5th Cir. 2004).

                                                 2
The FAA, “leaves no place for the exercise of discretion by a district court, but instead mandates

that district courts shall direct the parties to proceed to arbitration on issues as to which an

arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218

(1985).

          When considering a motion to compel arbitration, the Court must address two questions.

Graves v. BP America, Inc., 568 F.3d 221, 222 (5th Cir. 2009) (citing Fleetwood Enterprises Inc.

v. Gaskamp, 280 F.3d 1069, 1073 (5th Cir. 2002)). “First, whether there is a valid agreement to

arbitrate, and second, whether the dispute in question falls within the scope of the arbitration

agreement.” Id. Concerning the first question of contract validity, the Court should apply

“ordinary state-law principles that govern the formation of contracts.” Id. (citing First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). The second question of scope is answered

“by applying the ‘federal substantive law of arbitrability . . . .’” Id. (quoting Mitsubishi Motors

Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985)).

                                               ANALYSIS

          The parties jointly request that the Court lift the stay of the present action to reconsider its

determination that the decision whether Thomas’s claims against PFG are arbitrable is for the

arbitrator and not the Court. The parties argue that, according to the United States Supreme Court’s

recent decision in New Prime v. Oliveira, the enforceability of an arbitration clause is a

determination for the district court to make rather than an arbitrator, even when the contract in

question includes a delegation provision. The Court agrees.

          New Prime involved a dispute between an interstate trucking company, New Prime, and

one of its drivers, Dominic Oliveira. New Prime, 139 S. Ct. at 536. Mr. Oliveira had agreed to

perform work for New Prime pursuant to an agreement that contained an arbitration clause and a



                                                     3
delegation provision giving the arbitrator authority to decide threshold questions of arbitrability.

Id. Eventually, a dispute arose about whether New Prime paid its drivers lawful wages under the

Fair Labor Standards Act, which gave rise to a class action lawsuit against New Prime in federal

district court. Id. In that action, New Prime asked the district court to compel arbitration under

the Federal Arbitration Act (“FAA”) according to the terms of the parties’ agreement. Id.

           The district court declined to compel arbitration, holding that despite the delegation clause,

the applicability of the transportation workers exclusion to § 1 of the FAA is a threshold inquiry

for the district court that cannot be delegated to the arbitrator. Id. at 537. The First Circuit agreed.

Id. The Supreme Court then affirmed unanimously, 1 holding that before invoking its statutory

authority under the FAA to stay litigation and order arbitration, the district court must first know

whether the contract itself falls within or beyond the boundaries of §§ 1 and 2. Id.

           Here, there is clearly a dispute about whether Thomas’s claims against PFG fall within the

scope of the arbitration agreement. Indeed, the Court recognized as much in its March 25, 2018

Memorandum Opinion and Order (Dkt. #28), declining to take a position on the enforceability of

the arbitration clause and staying the case until the arbitrator made that determination. In light of

New Prime, however, the Court withdraws its determination that the scope of the arbitration clause

with regard to Thomas’s claims against PFG should be determined by the arbitrator; instead, the

Court will resolve the matter itself after appropriate briefing by the parties.

                                                  CONCLUSION

           It is therefore ORDERED that the parties’ Joint Motion to Lift Stay to Reconsider Order

Referring Determination of the Gateway Issue of the Arbitrability to Arbitrator (Dkt. #47) is




1
    The Supreme Court affirmed 8-0, with Justice Kavanaugh taking no part in the consideration or decision of the case.

                                                            4
.

    GRANTED. The stay ordered on March 25, 2018 is hereby lifted and the parties are permitted to

    submit briefing on the question whether the arbitration provision is enforceable.

           IT IS SO ORDERED.
           SIGNED this 9th day of September, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    5
